MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision: 2015 ME 47
Docket:   Som-14-361
Argued:   April 9, 2015
Decided:  May 5, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                                    HARRY BROWN et al.

                                                  v.

                                   TOWN OF STARKS et al.

PER CURIAM

         [¶1] Harry and Cindy Brown appeal from a judgment of the Superior Court

(Somerset County, Horton, J.) affirming the Town of Starks Board of Appeals’

(SBA) dismissal of their appeal from a decision of the Town of Starks Planning

Board that allowed a cellular telephone tower to be constructed and operated in

Starks. The Browns argue that the SBA erred by failing to conduct a de novo

review of the Planning Board’s decision.1 Because the Browns failed to preserve

this issue for appeal, we affirm.




   1
      In addition to their argument that the SBA was statutorily required to conduct a de novo review of
their appeal, the Browns also argue that the ambiguity in the Starks Board of Appeals Ordinance resulted
in a violation of the separation-of-powers clause of Me. Const. art III. We consider this argument to be
derivative of the first, and equally unpreserved for our review.
2

                                 I. BACKGROUND

      [¶2] On June 5, 2013, Bay Communications II, LLC (Bay) applied to the

Town of Starks Planning Board for site plan approval to build and operate a

cellular telephone tower on property located on Abijah Hill Road. Harry and

Cindy Brown own property that abuts the parcel on which the tower would be

placed. After holding a public hearing on Bay’s application in which the Browns

participated, the Planning Board members unanimously voted to approve Bay’s

application.

      [¶3] On September 19, 2013, the Browns filed an application to appeal the

Planning Board’s decision to the SBA. During an October 17 meeting, the Town’s

attorney advised the SBA regarding the procedure that should govern the Browns’

appeal, and the meeting minutes summarized the attorney’s advice as follows:

      •        We are not re-trying the case. Only looking at what the
               Planning Board did.
      •        We can only look at documents that the Planning Board looked
               at.
      •        We can’t create new issues. If not brought up to Planning
               Board, we don’t discuss.
      •        Burden of proof is on [Browns]. It’s not our job to “dig” for
               them.
      •        We’re limited to determining if [the Planning Board] acted
               lawfully with the info[rmation] it had.
      •        If that info[rmation] was [based on] “Competent Evidence,” we
               don’t take issue with it.
                                                                                                        3

In its January 9, 2014, response to the Browns’ appeal, Bay acknowledged that the

SBA “is acting strictly in an appellate capacity” and is “not conducting a de novo

review, meaning that no new evidence may be submitted at this time.”

        [¶4] On January 23, 2014, the SBA held a meeting to consider the Browns’

appeal. It unanimously determined that the Planning Board’s decision was lawful

and based on competent record evidence, and ultimately voted to deny the Browns’

appeal. At no point before the January meeting did the Browns challenge the

SBA’s standard of appellate review or argue that it should conduct a de novo

review of the Planning Board’s decision.2

        [¶5]    The Browns appealed the SBA’s decision to the Superior Court

pursuant to M.R. Civ. P. 80B, arguing for the first time that the SBA should have

reviewed the Planning Board’s decision de novo. The court affirmed the SBA’s

decision, finding that it appropriately acted “solely in an appellate capacity

and . . . only reviewed the Planning Board’s decision for errors.” The Browns

appealed to us.

                                         II. DISCUSSION

        [¶6] In order to preserve an issue for appellate review, a party must timely

present that issue to the original tribunal; otherwise, the issue is deemed waived.


   2
     In their appeals application the Browns listed nineteen issues for the SBA’s consideration on appeal,
none of which urged the SBA to conduct a de novo hearing.
4

See Ford Motor Co. v. Darling’s, 2014 ME 7, ¶ 41, 86 A.3d 35. The preservation

rule ensures that the decision-making body has the opportunity to consider the

issue and correct any perceived error in order to avoid having its decision vacated

or remanded after an appeal. See Wells v. Portland Yacht Club, 2001 ME 20, ¶ 5,

771 A.2d 371; Alexander, Maine Appellate Practice § 402(a) at 242-43

(4th ed. 2013). It also ensures that any appellate review is informed by a ruling of

the original tribunal. Alexander, Maine Appellate Practice § 402(a) at 242-43.

“An issue is raised and preserved if there was a sufficient basis in the record to

alert the court and any opposing party to the existence of that issue.”

Verizon New England, Inc. v. Pub. Utils. Comm’n, 2005 ME 16, ¶ 15,

866 A.2d 844 (quotation marks omitted).

      [¶7] The SBA, the municipal decision-maker here, determined that it was

limited to reviewing the Planning Board’s decision in an appellate capacity.

Despite participating in the municipal proceeding and having the opportunity to

object to the SBA’s standard of review before the SBA’s January 23 meeting, the

Browns failed to challenge that determination. Because the record is devoid of any

procedural challenge at the municipal level, the SBA was not afforded the

opportunity to consider the Browns’ challenge and develop the record regarding its

standard of review determination. As a result, the issue has not been preserved for

our review.
                                                                          5

        The entry is:

                           Judgment affirmed.


On the briefs:

        Lynne Williams, Esq., Bar Harbor, for appellants Cindy and
        Harry Brown

        Kenneth A. Lexier, Esq., Wright & Mills, P.A., Skowhegan, for
        appellee Town of Starks

        Mary E. Costigan, Esq., Bernstein Shur, Portland, and Jonathan
        S. Springer, Esq., Portsmouth, New Hampshire, for appellee Bay
        Communications II, LLC


At oral argument:

        Lynne Williams, Esq., for appellants Cindy and Harry Brown

        Jonathan S. Springer, Esq., for appellee Bay Communications II,
        LLC



Somerset County Superior Court docket number AP-2014-03
FOR CLERK REFERENCE ONLY